Citation Nr: 1700400	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-20 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for headaches, claimed also as traumatic brain injury (TBI).

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and to include an acquired psychiatric disability other than PTSD as secondary to service-connected disabilities of headaches and lumbosacral strain.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for poor circulation in the hands.

5.  Entitlement to service connection for poor circulation in the legs.

6.  Entitlement to service connection for dizziness.

7.  Entitlement to service connection for a disability manifested by loud snoring, to include sleep apnea.

8.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to March 1995.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2016 statement the Veteran's representative raised the issue of entitlement to a TDIU in part as a result of the increased rating claim on appeal.   As such, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board therefore has jurisdiction over this intertwined matter.

In November 2016, the Veteran moved to have his appeal advanced on the docket due to financial hardship.  Prior motions for advancement on the docket on this basis have been granted, so the Board finds that good cause and grants this motion; and this appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's headaches do not manifest as migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability or as additional TBI residuals.

2.  The Veteran does not have a current GERD disability.

3.  The Veteran does not have a current disability of poor circulation in the hands.

4.  The Veteran does not have a current disability of poor circulation in the legs.

5.  The Veteran does not have a current disability of dizziness.

6.  There is no indication that a disability manifested by loud snoring, to include sleep apnea, is related to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for headaches, claimed also as TBI, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for poor circulation in the hands have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for poor circulation in the legs have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for dizziness have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for service connection for a disability manifested by loud snoring, to include sleep apnea, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated May 2009 and May 2016.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his claimed GERD in June 2010 and of his headaches in June 2009, June 2010, May 2013, and June 2016.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to poor circulation, dizziness, and loud snoring, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that the evidence weighs against current disabilities related to poor circulation and dizziness, and that there is no indication that loud snoring is associated with service.  VA therefore has no duty to provide a medical examination.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Headaches

The Veteran claims an evaluation in excess of 30 percent for headaches.  In his March 2009 claim, he requested reexamination of his service-connected headaches under the new criteria for TBI.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's headaches are rated as migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  His current 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over a period of several months.  The maximum rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

VA treatment records reflect that in September 2008 the Veteran reported headaches occurring once weekly resolving in a few hours.  His physician assessed these headaches as not causing severe problems.  In February 2009 he reported that his headaches were about the same.  In May 2009 he reported headaches every other day, mostly frontal aching headaches that occasionally spread posteriorly to back of head.  There were not associated symptoms such as photophobia or emesis.  

The Veteran underwent a VA examination in June 2009.  He reported headaches on a daily basis, rated 7/10, with severe headaches rated 10/10 once or twice a month causing nausea, minimal vomiting, and light and sound sensitivity.  During severe headaches, he reported an inability to function normally for approximately nine hours.  He was diagnosed with migraine headaches.

In a statement received in July 2009 the Veteran reported daily headaches.



VA treatment records reflect that in August 2009 he reported that he suffered severe headaches about twice monthly, lasting 3-4 hours and causing blurred vision and nausea.  He reported low-grade daily headaches consisting of dull, diffuse, aching pain without pulsation or associated symptoms.  In April 2010 he reported that his migraines occurred only 3 times per month, but his low grade diffuse headaches occurred every other day.

The Veteran underwent another VA examination in June 2010.  He reported headaches one to three times per day, lasting 1-2 hours, rated at 4-8/10, and prostrating half the time.  Headaches caused lightheadedness.  The examiner found that the Veteran's migraine headaches resulted in moderate functional limitation.  The examiner further opined that the Veteran's in-service head injury did not meet the criteria for a TBI, based on the rationale that service treatment records noted that the Veteran did not lose consciousness from his injury, that he had normal CT scans of the brain in January 1994 and November 1994, and that he denied blurred vision, numbness, weakness, nausea, and vomiting.  Additionally, a separate optometry examination found that the Veteran's blurry vision was due to refractive error.  

VA treatment records reflect that in November 2010, he reported daily dull occipital headaches, which about once a week spread to the front of the head with severe pounding pain lasting 30-45 minutes.  During this time he reported photophobia and nausea.  At a March 2011 TBI consultation, based on the Veteran's reports and a physical examination his physician was uncertain whether his current symptoms were TBI sequelae.  After a follow-up in May 2011, his physician diagnosed that the Veteran's reports were consistent with a mild TBI, but his current symptoms were more likely than not unrelated to the TBI, but were instead caused by his mental health issues.  In June 2011, he reported that his daily headaches remained occurring common to daily, his severe headaches had become most uncommon.  He reported no change in this condition when treated for several months thereafter.  In June 2012 he reported that his headaches were worsening, but he stated that they had improved in October 2012.


The Veteran underwent another VA examination in May 2013.  He reported everyday headaches, some unilateral and other bilateral, characterized sometimes as pressure and sometimes as stabbing, and lasting anywhere from a minute to a long time.  He had no hospitalizations or emergency room visits due to headaches in the past 12 months.  He was prescribed daily medication.  There were no non-headache symptoms associated with headaches.  There were not characteristic prostrating attacks of migraine or non-migraine headache pain.  The examiner found that the Veteran's description of his clinical symptoms did not meet the diagnostic criteria for migraine, tension, or cluster headaches.  The examiner further found that the Veteran's headache condition did not impact his ability to work.

VA treatment records reflect that in December 2014 and June 2015 the Veteran reported that his headaches had become infrequent.  In March 2016, he reported infrequent headaches and requested medication.

The Veteran underwent another VA examination in June 2016.  He reported headaches every day causing pulsating and throbbing frontal pain.  He denied non-headache symptoms associated with his headaches.  The examiner found that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  The examiner found that his headaches were productive of mild functional limitations.

In a September 2016 statement, the Veteran's representative stated that a higher rating was warranted because the Veteran reported daily headaches at his June 2016 VA examination.

As an initial matter, the Board finds that the Veteran's headaches are not more appropriately rated as residuals of a TBI.  The Veteran's medical records do not indicate residual symptoms beyond the headaches for which he is already compensated.  Furthermore, both the June 2010 VA examination report and the May 2011 TBI consultation report indicate opinions that the Veteran does not suffer from current TBI residuals.  While there are also records in which the Veteran's treating physicians refer to the Veteran's headaches as TBI residuals, there are no rationales given and these diagnoses appear to simply restate the Veteran's reports that he suffered a TBI.  For these reasons, the Board finds that the Veteran's headaches are most appropriately evaluated under their current diagnostic code. 

The Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's headaches.  A higher evaluation is available for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The evidence weighs against such findings.  While the Veteran has consistently reported daily headaches, he has also consistently reported that the most severe of these headaches occur less often, and a higher rating requires very frequent completely prostrating and prolonged attacks.  At his June 2009 examination he reported that it was these severe headaches, occurring no more than twice per month, which caused him to be unable to function normally for several hours.  Subsequent VA treatment records are consistent with this report of symptoms until his June 2010 examination, at which he reported that half of his headaches were prostrating.  The Board does not find this evidence credible, however, as the Veteran was still able to maintain employment despite these headaches, which demonstrates that he could not have been suffering prostrating attacks half the time.  Furthermore, the Board notes that when the Veteran subsequently medically retired and received disability benefits from the Social Security Administration, it was due to psychological disabilities without mention of his headaches.  Notably, after this examination, treatment records indicate that the Veteran reported that his severe headaches had become uncommon.  The two subsequent VA examiners found no indication of prostrating attacks.  For these reasons, the Board finds an evaluation in excess of 30 percent is not warranted for the Veteran's headaches.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's headaches.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability, i.e. headache pain, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his headaches are more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

GERD

The Veteran claims service connection for GERD.



Service treatment records reflect that in August 1993 the Veteran reported epigastric pain with vomiting and diarrhea.  No diagnosis was given and there is no record of further treatment.

Private treatment records reflect that in November 1996 the Veteran reported stomach cramps and diarrhea.  He was diagnosed with gastroenteritis and prescribed medication.  In November 1999, he reported diarrhea and abdominal pain.  He was diagnosed with diverticulitis.  

VA treatment records reflect a diagnosis of GERD in April 2010, with no further details.

The Veteran underwent a VA examination in June 2010.  He reported retrosternal heartburn, acid coming into his mouth once every month or two, and difficulty swallowing his spit once every few weeks.  He denied nausea, vomiting, melena, hematemesis, and weight changes.  He reported that he started taking over-the-counter reflux medication 19 years prior.  X-rays were normal.  The examiner determined that his difficulty swallowing his spit was not true dysphagia because it was not due to obstruction.  The examiner found no objective evidence of GERD.

VA treatment records reflect that in November 2010 the Veteran reported heartburn and some reflux.  His physician noted the normal x-rays from his VA examination, but diagnosed GERD.  Treatment records reflect continued medication for GERD thereafter, regularly adjusted.  In April 2012 and June 2012 he had no current complaints regarding his GERD.

The Board finds that the evidence weighs against a finding of current GERD.  While the Veteran's treatment records indicate reports of GERD and its treatment with medication, there is no indication in his records that this diagnosis or its treatment is based on any objective evidence.  The Board finds more probative the opinion of the VA examiner, who found no objective evidence of GERD and determined that the Veteran does not suffer from a current GERD disability.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability, and service connection must therefore be denied.

Poor Circulation

The Veteran claims service connection for poor circulation in his hands and in his legs.

Service treatment records do not reflect any symptoms of or treatment for poor circulation.

In a statement received March 2010, the Veteran reported that his poor circulation stemmed from his tour of duty and the incident which caused his service-connected headaches in which his ship tilted and he was struck in the head with a toolbox.

VA treatment records reflect that in March 2010 the Veteran denied weakness in his legs.

The Board finds that the evidence weighs against a finding of a current disability related to poor circulation.  Indeed, apart from the Veteran's claim and his March 2010 statement, there is no indication anywhere that the Veteran suffers from poor circulation.  The record contains voluminous treatment records from both VA facilities and private treatment providers, and none of them reflect any diagnosis of a circulation related disability, or even a recognition of any circulation related symptoms.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability, and service connection must therefore be denied.



Dizziness

The Veteran claims service connection for dizziness.

Service treatment records do not reflect any symptoms of or treatment for dizziness.

In a statement received in July 2009 the Veteran reported experiencing dizziness spells which caused him to reduce his work to part-time.  In a statement received March 2010, he reported that his dizziness stemmed from his tour of duty and the incident which caused his service-connected headaches in which his ship tilted and he was struck in the head with a toolbox. 

VA treatment records reflect that in March 2010 he denied dizziness.

The Board finds that the evidence weighs against a finding of a current disability related to dizziness.  Apart from the Veteran's claim and his July 2009 statement, there is no indication anywhere that the Veteran suffers from a chronic disability manifested by dizziness.  The record contains voluminous treatment records from both VA facilities and private treatment providers, and none of them reflect any diagnosis of a dizziness related disability, or even a recognition of any dizziness symptoms.  Furthermore, in March 2010 the Veteran explicitly denied dizziness symptoms.  While the Veteran stated that his dizziness spells had caused him to reduce his work hours, such a statement is not supported by the remainder of the record, which indicates that lost work time was caused primarily by mental health issues.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability, and service connection must therefore be denied.




Loud Snoring/Sleep Apnea

In this case the Veteran filed a claim of service connection for "loud snoring," and VA has developed and adjudicated the claim as such.  However, the Board observes that in and of itself, loud snoring is not a chronic disability for which service connection may be granted. Nonetheless, it is acknowledges that loud snoring may be a symptom of a disability, such as obstructive sleep apnea, a respiratory disorder that may be service-connected and rated under 38 C.F.R. § 4.97, Diagnostic Code 6847.  In view of the evidence, as is described in more detail below indicating the Veteran may have sleep apnea, the Board proceeds with its analysis on this background understanding.  

Service treatment records do not reflect any symptoms of or treatment for snoring or associated sleep apnea.

VA treatment records reflect that in June 2009 during mental health treatment the Veteran reported that he snored very loudly and it interfered with his sleep.

In a statement received March 2010, the Veteran reported that his loud snoring stemmed from his tour of duty and the incident which caused his service-connected headaches in which his ship tilted and he was struck in the head with a toolbox.

VA treatment records reflect that in April 2010 he reported that his wife told him he stops breathing at night.  He was diagnosed with probable sleep apnea.

The Board finds no indication in the evidence that the Veteran's probable sleep apnea and associated loud snoring is related to service.  While the Veteran has offered a conclusory statement that his snoring condition is the result of the in-service toolbox incident, he has not given any reason as to how or why he believes such a thing to be possible.  The record fails to document snoring until more than a decade after separation from service, and there is no explanation as to why being hit on the head would cause sleep apnea or any other disability for which snoring is a symptom.  For these reasons, the Board finds no indication in the evidence that the Veteran's sleep apnea and associated loud snoring is related to service, and service connection is therefore denied.


ORDER

An evaluation in excess of 30 percent for headaches, claimed also as TBI, is denied.

Service connection for GERD is denied.

Service connection for poor circulation in the hands is denied.

Service connection for poor circulation in the legs is denied.

Service connection for dizziness is denied.

Service connection for a disability manifested by loud snoring, to include sleep apnea, is denied.


REMAND

The Veteran has claimed service connection for an acquired psychiatric disorder, claimed variously as nightmares, depression, sleeplessness, suicidal tendencies, hallucinations, and major depressive disorder with psychotic features.  This claim is secondary to his service-connected headaches and lumbosacral strain.  Separately, the Veteran has claimed service connection for PTSD due to in-service personal assault.

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VBA's Adjudication Procedure Manual, M21-1MR, also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.n.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

Service treatment records do not reflect any symptoms of or treatment for any mental health disability, with the exception of a finding of stress-related posttraumatic headaches by a June 1994 medical evaluation board.

In a January 2005 letter, the Veteran's private social worker indicated that he had been treated in February and March of 2004 and was diagnosed with adjustment disorder with anxiety and depression as he was dealing with multiple deaths in his family.  He also reported suffering from PTSD.

VA treatment records reflect that in July 2008 the Veteran reported depression due to work-related stress and was referred for mental health treatment.  On referral, he reported that he had stress from life which had built up for quite a while.  He stated that he was depressed due to his physical limitations and had to cut back to part-time work due to his pain.  He reported that he heard the voice of another person, and stated that "sometimes I'm him and he's me."  He reported sleep difficulties and night sweats.  He reported suicidal ideation with no intent or plan.  His psychologist diagnosed with psychotic disorder, rule out dissociative identity disorder, and rule out malingering.  His psychiatrist diagnosed recurrent severe major depressive disorder with psychotic features, rule out dissociative identity disorder, and rule out substance induced psychosis.  In August 2008 his psychiatrist noted that his descriptions of his "friend" suggest well-formed auditory and visual hallucinations.  In November 2008 he reported that he was not taking his medication and denied current hallucinations.  In January 2009, he reported to his nurse that he was not doing well and having stress and trouble at work, but left before being seen by his psychiatrist.  He reported to his social worker difficulties at work, being harassed by coworkers, and difficulty dealing with the anniversary of his father's death.  He further stated that he was discharged from service because he had been diagnosed with PTSD.  In February 2009 he reported that someone stole all of his medications and that his employer was trying to kill him.  In March 2009 he reported that his depression had been mostly constant for the past five years.  His psychiatrist in May 2009 diagnosed major depressive disorder with psychotic features in partial remission.  In June 2009 he reported nightmares involving fires on ships in service.

Private treatment records from a Veterans Counseling Center reflect that in June 2009 the Veteran reported that he needed help for PTSD because he saw a man go overboard while in service.  He was given a rule-out diagnosis of PTSD.

In a statement received in July 2009 the Veteran reported that he was unable to sleep due to nightmares of fires he experienced on a ship in service.  He also reported that his service-connected headaches caused him stress, reducing his social life and causing marital problems.  In an attached statement reporting stressors for PTSD, the Veteran stated that while deployed in the Persian Gulf from October 1991 to May 1992, he had to fight fires on board his ship at least twice a week and witnessed shipmates wounded by the fires.  He further stated that the incident which caused his service-connected headaches in which his ship tilted and he was struck in the head with a toolbox was also a stressor causing PTSD.  He reported that this incident lead to his medical discharge.  In a statement received March 2010, he specified that this incident occurred in December 1991 or January 1992, and further reported that his nightmares, sleeplessness, suicidal tendencies, and hallucinations stemmed from his tour of duty and the toolbox incident.

VA treatment records reflect that in March 2010 the Veteran reported noncompliance with medication, which caused him nightmares about in-service fires.

The Veteran underwent a VA examination in April 2010.  He reported that he started taking his medication one month prior because before that time he could not afford it.  He stated that since 1999 he would snap at people when they started talking about the military.  As a stressor, he reported the abovementioned toolbox incident.  While the examiner found that the abovementioned toolbox incident met the criteria for a PTSD stressor, the examiner did not diagnose PTSD as the Veteran did not meet the criteria for re-experiencing his trauma.  The examiner found instead that the Veteran's behavior was more ruminating than true re-experiencing, and diagnosed him with severe recurrent major depressive disorder with psychotic features.

In an April 2010 letter, the Veteran's social worker from the Veterans Counseling Center reported that he had been receiving therapy for his depression and anxiety resulting from PTSD developed after suffering severe sexual trauma while in service.  Accompanying treatment records show that his PTSD diagnosis was still rule-out.  The Veteran had received both group and individual therapy in which he recounted military sexual trauma.  He told his counselor that he had still not communicated this trauma to VA because he did not want to talk about his rape.

VA treatment records reflect that in April 2010 the Veteran reported additional stressors, including seeing an individual severely burned when fighting fires, and being sexually assaulted by four white men.  He stated that he was transferred soon after the assault with no record of it having occurred, alleging a cover-up.  He was diagnosed with probable PTSD based on sexual trauma.  In July 2010, he reported that he was still having regular conversations with the voice in his head.  In September 2010, he reported that he was doing fair with no problems or side effects when medicated, but he could not afford his medications.  He reported nightmares about fire and sexual assault in November 2010.  In December 2010, he was diagnosed with PTSD due to military sexual trauma, recurrent severe major depressive disorder with psychotic features, and a mood disorder secondary to a general medical condition related to migraines, TBI, and back pain.

Treatment records from his Veterans Counseling Center indicate that the Veteran continued therapy throughout 2010, reporting difficulties with work, family, and dealing with his reported military sexual trauma.  In January 2011 his counselling file was closed due to inactivity.

VA treatment records reflect that in January 2011 the Veteran reported that he was not taking his medication because all his medication was in a bag that was stolen from him at work.  He reported his belief that the voice in his head and an actual coworker were the same person.  In February 2011 he reported that he felt that he was being pushed at work to hurt this coworker.  In June 2011, he explained that in the prior year he had reported this coworker for misbehavior, and since then he has been harassed as being a "snitch."

In a June 2011 letter, the Veteran's counselor from his Veterans Counseling Center stated that the Veteran was raped while aboard a ship in service, approximately a year and half prior to his discharge.  The counselor stated that the Veteran had not told anyone about this crime since discharge.  The counselor further stated that the Veteran has nearly all the symptoms of PTSD, including severe, pervasive, and chronic depression, severe, pervasive, and chronic anxiety, a history of suicidal thoughts, panic attacks, anger, rage, irritability, poor sleep, nightmares, flashbacks, episodes of alcohol abuse, hypervigilance, hyperarousal, difficulty with interpersonal relationships, marital problems, work problems, mistrust of others, emotional numbing, detachment, and social isolation.

Treatment records from his Veterans Counseling Center indicate that the Veteran did not receive therapy during 2011, but returned for an appointment in February 2012 to resume treatment.

VA treatment records reflect that in August 2011, the Veteran reported that he continued to be threatened by his coworkers.  He stated his belief that his coworkers were trying to provoke him into a rage that may get him fired.

In March 2012 the Veteran underwent a mental health examination in connection with his claim for disability benefits from the Social Security Administration.  The report noted that the Veteran briefly acknowledged having been sexually assaulted while in the military, but became quickly agitated at the mention of this and would discuss it no further.  He was subsequently given a PTSD symptoms checklist to complete and endorsed all items.  He exhibited symptoms of depression, paranoid ideation, and post-trauma issues.  He was diagnosed with recurrent severe major depressive disorder with psychotic features and PTSD.

VA treatment records reflect that in April 2012 the Veteran began treatment with a new psychiatrist.  He reported the in-service toolbox incident but none of his other stressors at this time.  His psychiatrist noted that he was preoccupied with his sense that he was persecuted by his employer and former coworkers, having recently medically retired.  He did not report current hallucinations.  He was diagnosed with substance abuse, personal history of TBI, psychotic disorder, mood disorder due to general medical condition, PTSD, and recurrent severe major depressive disorder with psychotic features.  In July 2012 he reported concerns about being murdered by his former coworkers.  In November 2012 he reported that he moved and changed cars to avoid his former coworkers after one of them tried to run him off the road.  He was diagnosed with PTSD and a psychotic disorder.  In June 2013, his nurse-practitioner noted continued paranoid delusions but no current auditory hallucinations.  In August 2013 he had stopped taking his medication and continued to discuss how his former coworkers were trying to kill him.  In October 2013, he reported dreaming about fires onboard a boat from service.  He did not want to discuss his military sexual trauma.  In January 2014, he again discussed being harassed by his former coworkers.  He again reported checking his home's perimeter regularly in April 2014.  In June 2014 he reported being molested on that boat in service.  In September 2014 he reported that he was upset watching the news because the fires on television reminded him of the fires on the boat.  

In a July 2015 statement, the Veteran described his sexual assault as occurring after he was knocked out.  He stated that he hit his head, and while he was knocked out they took advantage of him.  He stated that he reported this assault, but was not sure if any formal CID report was done.  In a November 2015 statement, he elaborated that the incident occurred between January and May of 1992 onboard a ship in either the Persian Gulf or the Red Sea.  Specifically, he claims that after being placed on duty from the abovementioned toolbox incident he was attacked by four sailors, dragged from the showers, and assaulted.  He then made a report the following day to his chain of command, which is averred to have resulted in his commanding officer being removed from his command and flown off of the ship the following day.

VA treatment records reflect that in July 2015, the Veteran again discussed his anger with his former employer, as well as the fires onboard his boat in service.  He discussed his continued avoidance of his former employer in November 2015.  In February 2016, his nurse practitioner noted that he barely spoke of his former employer and was notably less paranoid than usual.  In April 2016, he reported his belief that VA and his former employer were conspiring to deny him treatment and compensation, despite his rape, by making him complete paperwork.  In May 2016, his psychiatrist noted continuing perseveration about his former employer.  He was diagnosed with chronic PTSD, psychotic disorder, mood disorder due to general medical condition, and rule-out depressive schizoaffective disorder.  In June 2016 and in September 2016 his psychiatrist noted expressed paranoid delusional thought content and probable auditory hallucinations present.

The Veteran underwent another VA examination in July 2016.  The examiner noted that the Veteran acted very odd and was poorly dressed in soiled clothes and a white disposable surgical mask.  The examiner opined that the Veteran was malingering in an attempt to portray himself as more mentally troubled than was the case.  He reported that the mask was to conceal himself from his former coworkers.  The examiner noted that he was nearly impossible to interview and resisted the most simple question.  The examiner concluded that the Veteran's presentation was too confounded by poor effort, exaggeration, and outright malingering to make a precise diagnosis or estimate of severity.  Nevertheless, the examiner opined that the Veteran did not have PTSD, and that any mental disability was not caused by military service.  The examiner based this on the Veteran's conduct at the examination and the inconsistencies throughout his treatment records since originally claiming service connection.  In an August 2016 addendum, the examiner opined that any mental disorder was unrelated to the Veteran's lumbosacral strain or headaches.

For the reasons set forth below, the Board finds that remand is necessary to obtain another medical opinion.  

First, the April 2010 VA examination report is inadequate because it only addresses PTSD; the Veteran was diagnosed with another mental health disability but no opinion was provided as to its relationship with service or with service-connected disabilities.  

Turning to the July 2016 VA examination report, it is inadequate for a number of reasons.  The examiner essentially opined that the Veteran did not suffer from PTSD or any other mental disorder, explaining that the Veteran is malingering; however, there is no indication that any objective psychological tests were conducted to bolster this conclusion. Although the examiner determined that the malingering rendered any precise diagnosis impossible, the examiner contradicts this reasoning by nonetheless opining that whatever his psychiatric problem may be, it is unrelated to events in service.  Furthermore, the examiner's addendum opinion that the Veteran's acquired psychiatric disability is not secondary to his service-connected disabilities is stated as a conclusion and not supported by any rationale.  The examiner's opinions are contradictory and have failed to address the myriad of other providers of psychiatric care who have diagnosed the Veteran with different conditions, many directly contradicting the conclusions of the examiner, though without sufficient rationale to support a grant of service connection.  While the examination report indicated some medical records were reviewed, it is a significant deficiency that there was no analysis of these records or the vast psychiatric record, and it was specifically stated that the "claims file" was not reviewed. This is important because the claims file contains certain relevant records - such as the Social Security Administration (SSA) records - which include a comprehensive psychiatric examination that is the basis for an award of SSA disability benefits based on the existence of a psychiatric disability.  

The Board further finds that additional development is needed to attempt to verify the Veteran's claimed stressors.  While the Veteran's service records were searched for markers indicative of personal trauma, the Veteran has also provided details which may be confirmed via a search of military records.  Specifically, the Veteran reported that his commanding officer was removed from his ship as a result of the sexual assault.  He additionally stated that he was unsure if a CID report existed to confirm this crime.  Finally, in June 2009 the Veteran stated that he witnessed a shipmate go overboard while in service and in July 2009 he stated that he witnessed several shipmates wounded by fire.  VA has a duty to find records that support these incidents or to issue a formal finding of a lack of information necessary to confirm.  

Finally, the Board notes that as the issue of entitlement to TDIU is inextricably intertwined with the Veteran's claim for service connection, it too must be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Conduct the appropriate development to attempt to verify the Veteran's claimed stressors, including but not limited to attempts to obtain any CID reports related to his claimed personal assault, records of transfer of his commanding officer, and records of deaths or injuries on his ship that he claimed to have witnessed.  Efforts to obtain these records should be documented.  If there is not enough information to conduct a meaningful search, issue a formal finding of a lack of information.

3.  Schedule the Veteran for a VA examination for his mental health condition.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any acquired psychiatric disabilities suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to service or to a service-connected disability.  In so doing, the examiner should make specific reference to any contradictory diagnoses or opinions in the record, including the diagnosis of the March 2012 examiner for the Social Security Administration.     

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


